Exhibit 10.1

Presbia Consulting Agreement

 

THIS CONSULTING AGREEMENT ("Agreement") is made effective as of February 1,
2019, by and between PRESBIA PLC hereafter referred to as “Presbia”, a company
organized under the laws of Ireland with a principal place of business at
Sandyford Office Centre, Suite 7, 17 Corrig Road, Sandyford Dublin 18, D18 N6K8,
Ireland and mailing address at 8845 Irvine Center Drive, Suite 100, Irvine, CA
92618 USA, and_Richard T. Fogarty, hereafter referred to as "Consultant", an
individual having an address at 3 Minikahda Dove Canyon CA 92679.

 

1.            Consultancy.  Presbia hereby retains Consultant, and Consultant
hereby accepts such retention, commencing as of the date of this Agreement and
continuing for one year thereafter, unless earlier terminated in accordance with
Sections 6, 9(b) or 11 herein (the “Term”).

 

2.            Services.  Consultant shall serve as a consultant to Presbia and
affiliates and perform the consulting services set forth in Exhibit A attached
hereto when requested by Presbia (the “Consulting Services”). Consultant shall
be available to perform the Consulting Services at all reasonable times during
the Term as may be requested by Presbia.

 

3.            Compensation.  During the Term, Presbia shall compensate
Consultant for the Consulting Services in accordance with the consulting fees
set forth in Exhibit A (“Consulting Fees”), attached hereto for Consulting
Services that are requested by Presbia in writing (email acceptable) and agreed
to by Consultant (email acceptable).  Payment of Consulting Fees is contingent
upon satisfactory completion of the requested Consulting Services by
Consultant.  The parties agree that the Consulting Fees hereunder represent fair
market value for the Consulting Services performed and are the result of an
arms-length negotiation. While this Agreement is in effect, The Consultant will
continue to vest in certain stock options previously awarded to the Consultant
during 2018, until such time that this Agreement in no longer in effect.

 

4.            Expenses.  It is Presbia’s intent to standardize the cost and
reimbursement for any services performed by Consultant.  All services are
assigned a standard Consulting Fee as outlined in the attached Exhibit A. On
rare occasions Presbia may agree to reimburse Consultant for travel
expenses.  It is Presbia policy that all travel expenses must be approved in
advance for Consultant travel and that reasonable expenses be reimbursed for
travel, lodging and meals only when Presbia requests that Consultant attend a
meeting on behalf of Presbia that Consultant would not normally attend on his
own.  Presbia will not pay travel costs for any guests under any circumstances.
Under these circumstances, Presbia will reimburse Consultant for expenses
approved in advance by Presbia management in accordance with Presbia’s travel
and expense reimbursement policies. Such expenses shall be reimbursed upon
receipt of satisfactory proof of such expenditures.

 

5.            Invoices.  Consultant shall submit invoices to Presbia by the last
business day of each month during the Term setting forth, in reasonable detail,
the Consulting Services performed by Consultant during the month and all
expenses for which Consultant is seeking reimbursement, together with support
for such expenses as required herein.  Payment terms are 15 days upon receipt of
invoice.

 

6.            Other Engagements.  During the Term, Consultant may be engaged by
one or more third parties to perform other services.  Consultant must disclose
to Presbia the name of such third party and the nature of services to be
performed for such third party under any agreements that exist as of the date of
this Agreement and shall promptly (no more than five business days after
signing) notify Presbia of any future signed agreements and their
terms.  Consultant represents and warrants to Presbia that Consultant is not
currently and shall not during the Term become a party to any agreement which
could reasonably be considered to conflict with Consultant's duties hereunder.
Consultant shall use his best efforts to segregate work done under this
Agreement from work performed for any third party or done with government
funding, so as to minimize any questions of disclosure or ownership of rights
concerning any Work Product or Confidential Information.  Presbia may terminate
this Agreement immediately if, in its sole opinion, Consultant's performance of
such work or engagement by a third party may conflict with Presbia's
interests.  Consultant shall not disclose to Presbia any inventions, trade
secrets or other information of third parties that Consultant does not have the
unrestricted right to disclose and that Presbia is not free to use and disclose
without liability.

 

7.            Inventions, Patents and Technology.  Consultant shall promptly and
fully disclose to Presbia any and all inventions, improvements, discoveries,
developments, original works of authorship, trade secrets or other intellectual
property conceived, developed or reduced to practice by Consultant in connection
with, or as a result of, the Consulting Services (the “Information”) and shall
treat all such Information as the proprietary property of Presbia.  Consultant
agrees to assign, and does hereby assign, to Presbia and its successors and
assigns, without further consideration, Consultant’s entire right, title and
interest in and to the



QF-72-04-D

 

 



Presbia Confidential

-1-

Initials _/s/ RF

 

--------------------------------------------------------------------------------

Presbia Consulting Agreement

 

Information whether or not patentable or copyrightable.  Consultant further
agrees to execute all applications for patents, and/or copyrights, domestic or
foreign, assignments and other papers necessary to secure and enforce rights
related to the Information.  The parties acknowledge that all original works of
authorship which are made by Consultant within the scope of his Consulting
Services and which are protectable by copyright are “works made for hire,” as
the term is defined in the United States Copyright Act (17USC Section 101).

 

8.            Confidentiality. Consultant agrees that he/she shall not use
(except for Presbia’s benefit) or divulge to any third party, during the Term or
thereafter, any of Presbia’s trade secrets or other proprietary data or
information of any kind whatsoever, including but not limited to commercial,
technical, pricing, product development and marketing information relating to
Presbia and the parties’ relationship which are acquired by Consultant while
operating under this Agreement ( collectively, the “Confidential
Information”).  This obligation of confidentiality shall not apply to
information:

 

a.Described, in its totality, in a patent or other printed publication at the
time it was communicated by Presbia to Consultant or by Consultant to Presbia,
whichever is the case.

 

b.In Consultant’s possession, in its totality, free of any obligation of
confidence at the time it was communicated to Consultant.

 

c.Became known to the public, in its totality, to Consultant by a third party
free of any obligation of confidence subsequent to the time it was communicated
by Presbia to Consultant or by Consultant to Presbia, whichever is the case.

 

d.Lawfully communicated, in its totality, to Consultant by a third party free of
any obligation of confidence subsequent to the time it was communicated by
Presbia to Consultant or by Consultant to Presbia, whichever is the case.

 

Consultant further agrees that upon completion or termination of this Agreement,
he/she will turn over to Presbia any notebook, data, information or other
material acquired or prepared by Consultant in carrying out the terms of this
Agreement.  However, subject to the confidentiality obligations herein,
Consultant may keep one copy of such material for archival purposes.

 

The Consultant acknowledges that he/she may come into possession of material
non-public information about Presbia PLC in connection with the Consulting
Services.   The Consultant acknowledges that Presbia PLC’s securities are
publicly traded in the U.S. on the NASDAQ Capital Market under the trading
symbol “LENS.” The Consultant acknowledges and agrees that applicable securities
laws prohibit the Consultant from buying or selling Presbia PLC’s securities
while in possession of material non-public information and that, to the extent
the Confidential Information disclosed hereunder constitutes material non-public
information that would be subject to such laws, the Consultant will fully comply
with such laws.

 

9.            Warranties and Covenants.

a.Absence of Restrictions.  Consultant represents and warrants to Presbia that
he/she has full power and authority to enter into and perform this Agreement
without conflict with any other agreements to which Consultant is a party, and
covenants that he/she shall not enter into any agreement, or engage in any
conduct, which conflicts with, or prevents the performance of, Consultant’s
duties and obligations hereunder.  Consultant further represents and warrants
that Exhibit B contains a full and accurate description of all agreements, to
which Consultant is a party, requiring Consultant to perform consulting or other
services similar to those to be performed by Consultant under this Agreement.  

b.Absence of Debarment.  Consultant further represents and warrants that
Consultant is not and has not been (i) debarred or convicted, and is not subject
to a pending debarment or conviction, pursuant to section 306 of the United
States Food Drug and Cosmetic Act (as amended), 21 U.S.C. § 335a; (ii) (A)
listed by any government or regulatory agencies as ineligible to participate in
a “Federal Health Care Program” (as that term is defined in 42 U.S.C.
1320a-7b(f)), or in any other government payment program, or (B) excluded,
debarred, suspended or otherwise made ineligible to participate in any such
program; (iii) listed on the General Services Administration’s List of parties
Excluded from Federal Procurement and Nonprocurement Programs; or (iv) convicted
of a criminal offense related to the provision of healthcare items or services,
and is not subject to any such pending action. Consultant further represents and
warrants (1) that, to the best of Consultant’s knowledge, Consultant has not
engaged in any activity that could lead Consultant to become excluded or
debarred as set forth above; and (2) Consultant does not and will not use in any
capacity the services of any person



QF-72-04-D

 

 



Presbia Confidential

-2-

Initials _/s/ RF

 

--------------------------------------------------------------------------------

Presbia Consulting Agreement

 

excluded or debarred as set forth above. Consultant agrees to promptly inform
Presbia in writing if Consultant is subject to any of the foregoing, or if any
action, suit, claim, investigation, or proceeding relating to the foregoing is
pending, or to the best of Consultant’s knowledge, is threatened, and if
Consultant is debarred or excluded as set forth above during the Term,
Consultant agrees to immediately notify Presbia, and this Agreement shall
automatically terminate as of the date of such exclusion or debarment without
the requirement of notice from Presbia.

c.Compliance with Laws.  Consultant further covenants that at all times during
the Term he/she shall perform the Consulting Services strictly in compliance
with all applicable international, federal, state and local laws and
regulations.

d.Compensation.  Consultant further represents and warrants that all Consulting
Fees paid by Presbia to Consultant are for legitimate, bona-fide services, and
no portion of the Consulting Fees paid by Presbia to Consultant has been or
shall be paid or passed through to any other person or entity, if such payment
or pass through either does or could be construed as violating in any way the
applicable provisions of the U.S. Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1 et seq., including any administrative interpretations thereof.

e.Other Agreement.  Consultant agrees that during the Term, Consultant will not
engage in or otherwise become involved in, directly or indirectly, the advisory
board or anybody performing similar function of any competitor of Presbia and
its affiliates without the express written consent of Presbia.  Consultant
acknowledges and agrees that the provisions set forth in this section are
reasonable under the circumstances and necessary for Presbia and that Presbia
would suffer irreparable harm and other damage in the event of a breach
hereof.  In the event of a breach by Consultant of the agreement set forth in
this section, Presbia shall be entitled to such injunctive relief and damages,
and also shall be entitled to reimbursement from Consultant of Presbia’s
reasonable attorneys’ fees and costs incurred by Presbia in enforcing this
section.

10.            Notice.  Any notice to Presbia hereunder shall be made in writing
at the address set forth below:

 

Presbia PLC

c/o PresbiBio LLC

8845 Irvine Center Drive, Suite 100

Irvine, CA 92618

FAX +1.323.832.8447

 

Any notice to Consultant hereunder shall be made in writing at the address set
forth above.  Notices hereunder shall be mailed, postage and fees prepaid,
registered or certified mail with a return receipt requested; delivered to a
nationally recognized carrier for next business day delivery; or sent by telex
facsimile transmission with receipt showing successful transmission; and in each
case shall be deemed effective upon delivery.

 

11.            Termination.  Either party may terminate this Agreement within
its sole discretion by sending written notice of termination at least thirty
(30) days prior to the intended termination to the other party.  Such
termination shall be effective in the manner and upon the date specified in the
notice and without prejudice to any claims which one party may have against the
other.  In the event of such termination, Presbia shall be obligated to
reimburse Consultant for Consulting Services actually performed by Consultant up
to the effective date of termination.  Termination shall not relieve Consultant
of his continuing obligations under this Agreement, particularly the
requirements of paragraphs 7 and 8 listed above and which shall survive
termination of this Agreement.  

 

12.            Miscellaneous.

 

12.1Not an Employee.  Consultant is an independent contractor and is not an
employee or agent of Presbia.  Consultant shall be entitled to no benefits or
compensation from Presbia except as set forth in this Agreement and shall in no
event be entitled to any fringe benefits payable to employees of
Presbia.  Consultant shall be solely responsible for any taxes or other similar
charges relating to any compensation paid to Consultant under this Agreement.

 

12.2Non-Assignable.  This Agreement shall be non-assignable by Consultant unless
prior written consent of Presbia is received.  If this Agreement is assigned or
otherwise transferred, it shall be binding on all successors and assigns.

 



QF-72-04-D

 

 



Presbia Confidential

-3-

Initials _/s/ RF

 

--------------------------------------------------------------------------------

Presbia Consulting Agreement

 

12.3Severability.  If any provision of this Agreement is deemed invalid, all
other provisions shall remain in full force and effect.  

 

12.4Breach.  Each party hereto acknowledges, understands and agrees that a
breach of this Agreement will cause irreparable injury to the other, and that no
adequate or complete remedy at law is available to either party hereto for such
breach.  Accordingly, each party hereto agrees that the other shall be entitled
to enforcement of this Agreement by injunction, and hereby irrevocably waives
any defense based on the adequacy of the remedy at law which might be asserted
as a bar to said injunctive relief.  Should Presbia engage the services of
attorneys to enforce its rights and protect its interest hereunder and prevails
in such action, Consultant agrees to indemnify it for all reasonable attorneys'
fees and any costs or expenses related to its efforts, including costs of suit.

 

12.5Entire Agreement.  This Agreement constitutes the entire agreement between
the parties.  This Agreement sets forth all of the covenants, promises,
agreements, conditions and understandings between the parties and there are no
covenants, promises, agreements or conditions, either oral or written, between
them other than herein set forth.  No subsequent alteration, amendment, change
or addition to this Agreement shall be binding upon either party unless reduced
in writing and signed by them.

 

12.6Applicable Law.  This Agreement is entered into and executed in the State of
California and shall be governed by the laws of such State without regard to
conflict of laws rules.  Both parties submit to personal jurisdiction in
California and further agree that any cause of action relating to this Agreement
shall be brought exclusively in a court in Orange County, California.

 

12.7Further Assurances.  Each of the parties shall, from time to time, and
without charge to the other parties, take such additional actions and execute,
deliver and file such additional instruments as may be reasonably required to
give effect to the transactions contemplated by this Agreement.

 

12.8Press Releases.  Presbia shall have the right to prepare and distribute
press releases or other communications announcing the existence of this
Agreement and the subject matter hereof and other relevant information
concerning Consultant, provided that Consultant shall have a prior opportunity
to review and comment on such press releases or other communications.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

PRESBIA PLC

 

CONSULTANT

 

 

 

 

 

 

2/1/2019

 

2/1/2019

Date

 

Date

 

 

 

/s/ Mark Yung

 

/s/ Richard T. Fogarty

Signature

 

Signature

Mark Yung

CEO

 

 

Richard T. Fogarty



QF-72-04-D

 

 



Presbia Confidential

-4-

Initials _/s/ RF

 

--------------------------------------------------------------------------------

Presbia Consulting Agreement

 

Presbia Exhibit A

 

Consulting Services, Consulting Fees and Commitments

 

Consulting Services:

Consulting Fees:

Consulting Service Commitments:

 

 

 

Financial and Accounting Support:

 

 

Consultant shall support the Presbia accounting and financial functions such as
(i) respond to inquiries (ii) provide technical account (GAAP) support including
drafting and reviewing technical memos (iii) review SEC filings (iv) support
FP&A function by developing and maintaining financial models (v) support cash
management and related projections.(vi) support stock-based compensation
measurements and modeling

 

$150/hour

 

 

As requested or required

 

 

 

 

 

 

Travel Expenses:

 

 

In rare circumstances Presbia may approve reimbursement of travel expenses.  On
such occasions TRAVEL WILL BE ARRANGED BY PRESBIA and paid directly to the
vendor, and documented by actual receipts.  

 

*All presentations must be approved in advance by Marketing Dept. in order to
meet requirements

Amount to be determined based upon requirements.

 

All travel expenses based on actual receipts

As requested

 

 

 

 



QF-72-04-D

 

 



Presbia Confidential

-5-

Initials _/s/ RF

 

--------------------------------------------------------------------------------

Presbia Consulting Agreement

 

Presbia Exhibit B

 

Third Party Agreements

 

Parties

Date of Agreement

Type of Agreement

 

None



QF-72-04-D

 

 



Presbia Confidential

-6-

Initials _/s/ RF

 